Citation Nr: 1413042	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1964 to August 1966.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which denied service connection for hearing loss and tinnitus.  Subsequently, jurisdiction was transferred to the RO in Winston-Salem, North Carolina.

In February 2014, the Veteran and his wife presented testimony at a Board video conference hearing.  A transcript of that hearing is associated with the claims file and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran served in combat.

2. Bilateral hearing loss is the result of exposure to acoustic trauma in service.

3. Tinnitus is the result of exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the favorable action taken by the Board, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.

Legal Criteria

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the Board notes that an award of service connection based solely on continuity of symptomatology is only applicable where the claimed disability is a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Analysis

I. Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is the result of military service.  He specifically maintains that he was exposed to noise from rifle fire competitions and combat operations in Vietnam.  The Veteran reports that his bilateral hearing loss was first experienced during service and has continued since service.

The Veteran's DD Form-214 reflects that he was an Infantry Unit Commander with service in Vietnam and was awarded a Combat Infantryman's Badge.  Additionally, service records indicate that he participated in a number of rifle and pistol competitions during service.

In light of the above evidence, the Board finds that the Veteran's service records demonstrate exposure to acoustic trauma during service, and thus a hearing loss disability during that time.  38 U.S.C.A. § 1154(b); Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's diagnosed bilateral hearing loss is related to such in-service exposure.

Service treatment records (STRs) are negative for any complaints, treatment for, or diagnosis of bilateral hearing loss.  The Veteran's May 1958 and May 1959 ROTC examinations and August 1964 enlistment and August 1966 separation examination reports show normal clinical evaluation of his ears.  Additionally, audiometric examination was clinically normal on all occasions.  

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency).

While there is no evidence of hearing loss in service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post-service private treatment records dated in March 2009 note a diagnosis of bilateral sensorineural hearing loss; however, the private physician did not indicate whether the Veteran's hearing loss was the result of in-service noise exposure.  

The Veteran was afforded a VA examination in October 2010.  At the time of the examination, he reported no post-service occupational or recreational noise exposure. 

Audiometric testing revealed pure tone thresholds, in decibels, as follows:



          Hz 



500
1000
2000
3000
4000
RIGHT
20
20
30
60
65
LEFT
25
20
45
50
65

Speech audiometry revealed speech recognition ability of 96 percent in both the right and left ears.  The examiner diagnosed bilateral sensorineural hearing loss.  

The examiner determined that the Veteran's bilateral hearing loss is less likely as not caused by or a result of noise exposure while in service.  The examiner opined that it was reasonable to assume that the Veteran was exposed to hazardous noise levels while in service.  However, electronic hearing testing conducting in service shows that Veteran did not show significant threshold shifts beyond normal variability.

At the February 2014 video conference, the Veteran asserted the he has suffered from hearing loss for over 40 years.  He stated that he first noticed hearing loss during military service in the 1960s.  He indicated hearing loss began while competing in rifle competitions during service at which time he was given inadequate hearing devices.  His wife testified that they have been married for 14 years and she has seen the decline in his hearing.  

In a statement provided by the Veteran in support of his claim, he stated that he competed in rifle and pistol competitions and participated in live fire practice.  He also stated that in Vietnam, he often stayed next to artillery batteries and was exposed to the sounds of fired emission.  The Veteran noted that he experienced enemy attacks with incoming recoilless rounds and heavy mortar fire.  He asserts that his hearing loss is the result of his proximity to explosive concussions, artillery fire in combat and improper ear protection issued at the rifle and pistol matches.

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced hearing loss during and since service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible. 

Therefore, in light of the Veteran's established in-service noise exposure, his current bilateral hearing loss disability for VA purposes, and his competent and credible reports of a continuity of symptomatology of hearing problems since service, the Board finds that the evidence weighs heavily in favor of the Veteran's claim.

The evidence that is expressly against the Veteran's claim consists of the October 2010 VA examiner.  However, the Board notes that the opinion appears to be based on a finding that the Veteran had normal hearing at induction to and separation from service.  The Board highlights that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, there was no indication of post-service occupational or recreational noise exposure.

In view of the foregoing, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Service Connection for Tinnitus

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

As previously discussed, in-service acoustic trauma has been conceded.

At the February 2014 video conference, the Veteran testified that he has suffered from tinnitus since service.  He asserted this contention in statements submitted in support of his claim.

During the development of the Veteran's claim, he was afforded a VA examination in October 2010, at which time he again indicated that that he had suffered from tinnitus since service.  The VA examiner opined that the Veteran's tinnitus is less likely as not related to his active service, based on audiometric findings of normal hearing at service discharge and there being no indication of complaints or treatment of tinnitus during service. 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since separation from service.  The Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


